              Case 1:20-cv-00937-TSC Document 9 Filed 08/31/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 OMAR ALZOKARI,

                 Plaintiff,

                          v.                                 Civ. A. No. 20-0937 (TSC)

 U.S. DEPARTMENT OF STATE,

                 Defendant.


                                      PROTECTIVE ORDER

       WHEREAS the Privacy Act of 1974, 5 U.S.C. § 552a (“Privacy Act”), requires federal

agencies, including Defendant the United States Department of State, to protect the records of

individuals about whom they maintain personal information in a system of government records;

       WHEREAS the Certified Administrative Record (“CAR”) that Defendant is presently

compiling for production to Plaintiff in this Administrative Procedure Act (“APA”) matter may

include records and information that is private and confidential and which may be deserving from

public disclosure by federal statutory and regulatory requirements, including the Privacy Act;

       WHEREAS the Court’s Minute Order dated June 17, 2020, includes a deadline of August

17, 2020, for Defendant to “produce to Plaintiff a certified administrative record and file a certified

list of the contents of the administrative record with the Court in accordance with Local Civil

Rule 7(n)”;

       WHEREAS the parties, having met and conferred, wish to resolve this matter amicably

and avoid motion practice concerning any challenges to redactions that Defendant would need to

apply to the CAR to prevent the disclosure of Privacy Act-protected information in the absence of

a stipulated protective order; and
            Case 1:20-cv-00937-TSC Document 9 Filed 08/31/20 Page 2 of 6




       WHEREAS the disclosure of Privacy Act-protected information is authorized “pursuant to

the order of a court of competent jurisdiction,” 5 U.S.C. § 552a(b)(11),

       It is now, hereby, STIPULATED AND AGREED, by and between the above-captioned

parties, and it is now, hereby, ORDERED AND ADJUDGED, by this Honorable Court, pursuant

to Federal Rule of Civil Procedure 26(c) and 5 U.S.C. § 552a(b)(11), as follows:

       1.      Counsel for Defendant is hereby authorized, pursuant to 5 U.S.C. §.552a(b)(11) and

consistent with 28 C.F.R. § 16.23, to release information otherwise protected by the Privacy Act,

provided that the release of such information is reasonably related to the conduct of this litigation.

       2.      Consistent with this Court’s previous Minute Order, on or before August 17, 2020,

Defendant’s counsel shall serve on Plaintiff’s counsel a version of the CAR that does not redact or

withhold any material on the basis of the federal Privacy Act. Instead of redacting or withholding

information otherwise protected by the Privacy Act, the State Department shall stamp the

following on each page of the CAR that contains relevant material: “SUBJECT TO PROTECTIVE

ORDER: DO NOT COPY OR DISCLOSE.”

       3.      A party designating information as protected hereunder represents thereby that it

has done so in good faith and pursuant to a bona fide belief that such information is in fact

deserving of protection. Counsel and parties are referred to Local Civil Rule 5.4(f) and this

Court’s “Notice Regarding Privacy and Public Access to Electronic Civil Case Files,” dated

September 2004 [available at www.dcd.uscourts.gov/civil-privacy-notice], for typical examples of

material deserving “protected” status.

       4.      Plaintiff’s counsel may, at any time, object to the designation of information in the

CAR as protected. In the event of any such objection, the parties agree to confer as promptly as

practicable to attempt to resolve the objection informally. Should the designating and objecting

parties be unable to resolve the objection informally, the objecting party may submit such dispute


                                                   2
             Case 1:20-cv-00937-TSC Document 9 Filed 08/31/20 Page 3 of 6




to the Court for resolution. Until the Court resolves the dispute, the information shall be treated as

protected.

       5.      After receiving a copy of this stamped version of the CAR, Plaintiff and counsel for

Plaintiff may not copy, disclose, reveal, transmit, discuss, describe, publish, file, or disseminate in

any fashion, in any form, or in any medium, to or with any person or entity who is not a Qualified

Recipient (as defined below) any page of the CAR that has been stamped in the manner set forth in

Paragraph 1. Nor shall any Qualified Recipient copy any such page (or any portion thereof, or the

substance or contents or description thereof) or place or file it in any physical or electronic

location, or in any medium, where it may be accessed, retrieved, viewed, reviewed, downloaded,

copied, printed, transmitted, or disseminated by or to any person or entity who is not a Qualified

Recipient.

       6.      The sole purpose for which Plaintiff or any Qualified Recipient may use any page

of the CAR that has been stamped in the manner set forth in Paragraph 1 (or any portion thereof, or

the substance or contents thereof) is to prepare for and to litigate genuine issues material to the

claims and defenses asserted in this action.

       7.      All Qualified Recipients shall maintain any pages of the CAR that have been

stamped in the manner set forth in Paragraph 1 in a secure and safe area and shall exercise the

same standard of due and proper care with respect to the storage, custody, use and/or dissemination

of such pages as is exercised by that Qualified Recipient with respect to his/her/its own

confidential or private information.

       8.      If in any publicly-filed submission to this Court any party to this action quotes

from, excerpts, attaches, annexes, or describes any of the pages of the CAR that have been

stamped in the manner set forth in Paragraph 1, the filing party must file the motion or other

submission in accordance with Local Civil Rule 5.1(h)(1), which requires, in relevant part, that any


                                                   3
             Case 1:20-cv-00937-TSC Document 9 Filed 08/31/20 Page 4 of 6




document filed with the intention of being sealed shall be accompanied by a motion to seal. The

protected information shall then be submitted as an attachment to such motion for leave to file

under seal. The movant’s motion to seal shall indicate whether any party opposes the request to

file the materials under seal. Any party that opposes the motion to seal shall file a response within

five business days after the parties receives service of the motion to seal. Also within three

business days of the filing of the motion to seal or by a time indicated by this Court, the movant

must file on the public docket a copy of the documents in which the Protected Information is

redacted. Redactions to public copies of documents shall be made solely to the extent necessary to

preserve the confidentiality of any protected information and in accordance with the principles set

forth in this Protective Order. The filing of materials containing protected information shall

conform with Local Civil Rule 5.4(f) and the Court’s “Notice Regarding Privacy and Public

Access to Electronic Civil Case Files.”

       9.      Except upon obtaining prior leave of this Court, upon conclusion of this action

(including any and all appeals) all Qualified Recipients shall immediately return to the United

States Attorney’s Office for the District of Columbia all copies in their possession of any pages of

the CAR that have been stamped in the manner set forth in Paragraph 1. Notwithstanding the

foregoing, counsel of record for Plaintiff may retain a complete set of their case files for this

matter, including any pages of the CAR that contain protected information, to the extent it is

required by the Bar of the jurisdiction in which counsel is located. Legal memoranda and briefs

containing protected information and any work product materials containing protected information

may also be retained if such documents shall be kept in the possession of counsel of record for

Plaintiff and shall not in the future be disclosed contrary to the provisions of this order.

       10.     Counsel for the parties shall endeavor to avoid revealing protected information in

any oral proceedings before the Court, including oral argument. If any counsel finds it necessary


                                                   4
             Case 1:20-cv-00937-TSC Document 9 Filed 08/31/20 Page 5 of 6




to refer to protected information in any such oral proceeding, counsel shall notify the Court and all

other counsel of record as soon as such necessity becomes apparent and shall propose whatever

mechanism(s) may be available and appropriate to prevent disclosure of protected information as a

consequence of such oral proceedings to persons other than those authorized by this order.

       11.     The following persons, and only the following persons, are designated “Qualified

Recipients” of any page of the CAR that has been stamped as set forth in Paragraph 1:

       a.      Plaintiff and any immediate members of his family residing in his household;

       b.      Counsel of record for Plaintiff, including any attorneys and any secretarial, clerical,

               or paralegal personnel employed full-time or part-time by the law office that

               represents Plaintiff; and

       c.      such other persons as may be expressly authorized by the Court.

       12.     The provisions of this Stipulation and Protective Order shall not be construed as

preventing (a) any disclosure of documents or information to any District Judge, Magistrate Judge,

or any employee of the Court for purposes of the litigation of this action, or (b) any disclosure for

the purpose of the enforcement of criminal laws.

       13.     The provisions of this Stipulation and Protective Order shall not be construed as

limiting or in any way restricting the Defendant’s or the United States’ use of information or

documents contained in the CAR.

       14.     Nothing in this Stipulation and Protective Order shall affect the right of any party to

seek additional protection against the disclosure of documents or materials.

       15.     Any party may apply to this Court at any time, upon proper notice, for a

modification of this Stipulation and Protective Order with respect to the handling or designation of

any document or for any other purpose.




                                                   5
          Case 1:20-cv-00937-TSC Document 9 Filed 08/31/20 Page 6 of 6




The following amends Paragraph 4:

Counsel shall confer in good faith in an effort to resolve any dispute regarding designation. If
counsel are unable to resolve the dispute, they must first JOINTLY submit, via email to chambers, a
clear, concise description of the issue in dispute, each party’s position on the disputed issues, and the
parties’ joint availability for an on-the-record telephone conference. The court will then respond as
soon as practicable to schedule a telephone conference and provide the parties with call-in
information.

Counsel shall not file any motion related to this protective order without a prior telephone conference
with the court and opposing counsel.




Pursuant to the parties’ stipulation and the court’s amendment to Paragraph 4, it is so ORDERED by
the Court on this ___ day of _____, 2020.

                                               Tanya S.                Digitally signed by Tanya S.
                                                                       Chutkan

                                               Chutkan                 Date: 2020.08.31 12:42:45
                                                                       -04'00'

                                             ____________________________________
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                 6
